DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 5 the last line is replaced with the following:

X1 to X3 are the same as defined in claim 1.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the OLED of claim 1.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Jung (US 2017/0358755) teaches an organic light-emitting device including: a first electrode; a second electrode; and an organic layer disposed between 
The first electrode may be an anode, and the second electrode may be a cathode, and the organic layer may include: 
 i) a hole transport region that is disposed between the first electrode and the emission layer, wherein the hole transport region may include at least one selected from a hole injection layer, a hole transport layer, and an electron blocking layer, and
ii) an electron transport region that is disposed between the emission layer and the second electrode, wherein the electron transport region may include at least one selected from a hole blocking layer, an electron transport layer, and an electron injection layer (paragraphs 105-107).
The hole transport region contain a triphenylamine derivative (paragraph 122).
The emission layer may include a host and a dopant, and the host may include the condensed cyclic compound represented by Formula 1 (Formula JH). The emission layer may include a host and a dopant, and the dopant may include the condensed cyclic compound represented by Formula JH (paragraph 146).

    PNG
    media_image1.png
    68
    191
    media_image1.png
    Greyscale

	A specific example of Formula J1 is represented by Compound 1 (paragraph 79):

    PNG
    media_image2.png
    315
    459
    media_image2.png
    Greyscale

	Compound 1 is a positional isomer of applicant Formula 1. Compound 1 is a derivative of Formula J1 wherein L1 is a phenylene group substituted with a cyano-biphenyl (not in the same position as applicants’ Z group); L2 is a meta linked phenylene group (as opposed to ortho in applicants’ material). 
The office notes that Jung also teaches L1 can be represented by Formula 4A (paragraph 40):

    PNG
    media_image3.png
    218
    468
    media_image3.png
    Greyscale

	wherein R42 is a phenyl group  (paragraph 44) which can further be substituted by a cyano group (paragraph 45).

	The office notes that Jung also teaches L2 can be represented by Formula 4E (paragraph 40):


    PNG
    media_image4.png
    137
    463
    media_image4.png
    Greyscale

	L2 as Formula 4e reads on applicants’ ortho linking positions wherein R48 is a phenyl group  (paragraph 44) which can further be substituted by a cyano group (paragraph 45).

	The L1 and L2 group are viewed as functionally equivalent options that are readily exchangeable which upon selection give rise to obvious variants of generic material Formula J1. 
	 The specific derivative reading on applicants’ Formula 1 shows generic material Formula J1 wherein Ar1 and Ar2 are carbazole group; L1 is Formula 4A (cyano-biphenyl oriented in in the same position as applicants’ Z group); L2 is Formula 4E (ortho phenylene).
	It would have been obvious to one of ordinary skill in the before the filing date the invention to have made a variety of derivatives of generic Formula J1 by selecting from 
Showing of Unexpected Results
While through multiple selections one can arrive at applicants’ Formula 1 from generic Formula JH, applicant has presented data in the specification showing that OLEDs using the inventive compound shows superior external quantum efficiency and lifetimes as compared to OLED using other positional isomers and similar compounds. 
Jung fails to suggest or offer guidance that would render it obvious to have selected the inventive compound with the expectation of achieving shows superior external quantum efficiency and lifetimes.

Claims 1-16 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786